Title: James Gibbon and Others to James Madison, 19 November 1829
From: Gibbon, James
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    Richmond
                                
                                November 19th. 1829.
                            
                        
                        
                        The pleasure of your Company is requested at a Dinner to our fellow Citizen James Barbour Esquire at the Eagle Hotel on the
                            21st. Inst at 4 Oclock PM.
                        
                            
                                James Gibbon
                            John B Clopton
                        Richard AdersonWm H RichardsonG. H. BacchisTho BrockenbroughAug NealeCommittee
                    